DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed on 9/8/21 has been considered and found persuasive with respect to the Nonfinal Rejection, filed on 6/8/21.  New claim 21 will be further examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0088633 Tao et al.
2.	Referring to claim 21, Tao et al. teaches a method for fabricating an optical device, the method comprising: processing an array including a plurality of compound semiconductor light emitting diodes (LEDs), (Figures 5 & 6 #106), or compound semiconductor photodiodes (PDs) on a first semiconductor wafer, (Figures 5 & 6 #100); processing a plurality of first contacts, (Figures 5 & 6 #110),  on the first semiconductor wafer, (Figures 5 & 6 #100),  each first contact, (Figures 5 & 6 #110), being electrically connected to one of the LEDs, (Figures 5 & 6 #106), or PDs from below; processing a .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
3.	The prior art teaches method for fabricating an optical device, the method comprising: processing an array including a plurality of compound semiconductor light emitting diodes (LEDs) or compound semiconductor photodiodes (PDs) on a first semiconductor wafer; processing a plurality of first contacts on the first semiconductor wafer, each first contact being electrically connected to one of the LEDs or PDs from below; processing a Complementary Metal-Oxide-Semiconductor (CMOS) integrated circuit (IC) on a second semiconductor wafer; processing a plurality of second contacts electrically connected to the CMOS IC on the second semiconductor wafer; and hybrid bonding the first semiconductor wafer to the second semiconductor wafer such that the plurality of LEDs or PDs are individually connected to the CMOS IC via the first and second contacts, but is silent with respect to the above teachings in combination with wherein the array includes a plurality of LEDs and processing the array on the first semiconductor wafer comprises: growing or transferring LED layers on the first semiconductor wafer, wherein the LED layers include quantum well layers and a highly-doped contact layer on the quantum well layers; and structuring the plurality of LEDs by etching the LED layers, wherein the highly-doped contact layer is etched but the quantum well layers are not etched.
4.	The prior art also teaches an optical device, comprising: a first semiconductor part comprising: an array including a plurality of compound semiconductor light emitting diodes (LEDs) or compound semiconductor photodiodes (PDs); and a plurality of first contacts, each first contact being electrically connected to one of the LEDs or PDs from below; and a second semiconductor part arranged below the first semiconductor part and comprising: a Complementary Metal-Oxide-Semiconductor (CMOS) integrated circuit (IC); and a plurality of second contacts electrically connected to the CMOS IC; wherein the first semiconductor part is hybrid bonded to the second semiconductor part, and the plurality of first contacts are directly connected one-by-one to the plurality of second contacts, but is silent with respect to the above teachings in combination with wherein at least one third contact is electrically connected to the CMOS IC by at least one electrical connection element arranged outside of the array.
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1, 2, 5-16, and 18 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/15/21